DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed 12/10/2021 were accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. US11200370B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the reference claims.

Instant Application
Reference Patent (US11200370B2)
1. A system for electronic data interchange (EDI) management comprising: 

a memory for storing EDI document data and a machine learning model representing a set of features of EDI documents and a corresponding status; a processor; a non-transitory computer readable medium storing thereon a set of computer executable instructions, the set of computer executable instructions comprising instructions for: 

accessing an EDI file, the EDI file comprising envelope metadata for an envelope and a first EDI document; and 




translating the EDI file into a first translated EDI document containing the envelope metadata and a set of EDI document data extracted from the first EDI document, 




the first translated EDI document formatted according to a hierarchical structure comprising attributes 

translatable into features processable by the machine learning model to determine a status of the first EDI document.
1. A system for electronic data interchange (EDI) management comprising:

a memory for storing EDI document data and a machine learning model representing element information of EDI documents of a first type and a corresponding status; a processor that is configured to perform a method comprising:




accessing a translated EDI document for an EDI document of the first type, the translated EDI document comprising envelope metadata from an EDI envelope that contained the EDI document of the first type and the envelope metadata;

2. translating the plurality of EDI documents to generate a plurality of translated EDI documents, the plurality of translated EDI documents including the translated EDI document for the EDI document of the first type, each translated EDI document in the plurality of EDI documents including the envelope metadata.

3. generating a hierarchy of segments and elements extracted from the EDI document of the first type

1. determining a first status for the EDI document of the first type by processing the set of extracted elements using the machine learning model, the machine learning model trained on a training set of elements to classify documents according to a plurality of statuses; and


	Although the wording is different between the instant application and the reference patent, all limitations of claim 1 are included in claims 1-3 of the reference patent.


Claims 8 and 15 recite substantially similar limitations to claim 1 and are thus rejected along the same rationales.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "which segments and data elements". There is insufficient antecedent basis for this limitation in the claim. Claims 7 and 14 have substantially similar limitations to claim 21, however they depend on claims 3 or 11, which provide sufficient antecedent basis for the ‘segments’ and ‘data elements’. Examiner suggests making claim 21 depend on claim 17 or 18 to overcome this rejection.


Claim Objections
Claims 2-7, 9-14, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRODERICK C ANDERSON whose telephone number is (313)446-6566. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A/Examiner, Art Unit 2178                                                                                                                                                                                                        
/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178